                        PLAINTIFF'S CERTIFICATION OF SECURITIES
                            FRAUD CLASS ACTION COMPLAINT

I, Anthony Parisotti, hereby certify that the following is true and correct to the best of my
knowledge, information and belief:

   1. I have reviewed the complaint regarding Overstock.com, Inc. (the "Company") and
      authorize its filing on my behalf.

   2. I did not purchase the securities which are the subject of the complaint at the direction of
      counsel, or in order to participate in any private action arising under the federal
      securities laws.

   3. My transactions in the Company's securities during the Class Period are as follows:

 Date                     Transaction Type          Quantity of Shares       Price Per Share
                          (Buy/Sell)
 9/13/2019                Buy                       600                      $25.77
 9/16/2019                Buy                       400                      $22.66
 9/16/2019                Buy                       500                      $20.80
 9/23/2019                Sell                      1,500                    $12.63

   4. I am willing to serve as a representative party on behalf of the class in this action,
      including providing testimony at deposition and trial, if necessary.

   5. During the three-year period preceding the date of my signing this Certification, I have
      never sought to be appointed nor have I ever been appointed as lead plaintiff or class
      representative in any class action arising under the securities laws of the United States.

   6. I will not accept any payment for serving as a representative party on behalf of the Class
      beyond my pro rata share of any possible recovery, except for an award, as ordered or
      approved by the court, for reasonable costs and expenses (including lost wages) directly
      relating to my representation of the Class.

I certify under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.


Exected on ____________________________.




_______________________________
Anthony Parisotti
